Order, Supreme Court, Queens County (Alan LeVine, J.), entered March 28, 1995, which denied plaintiffs cross-motion seeking to restore the action to the trial calendar subject to the completion of outstanding discovery, or, in the alternative, to vacate the dismissal of this action pursuant to CPLR 3404 and then restore it to the trial calendar, and which denied, as academic, defendant Greenpoint Savings Bank’s motion to dismiss the complaint, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and plaintiffs cross-motion granted to the extent of restoring the matter to the trial calendar.
The record before us warrants our exercise of discretion in favor of plaintiff, a frail, elderly woman seeking by this action to avoid being displaced from her home as a result of the fraud, harassment, and dilatory tactics of the Driffin defendants, her daughter and son-in-law. Concur — Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.